Per Curiam.

William E. Walsh, Jr. was admitted to practice in the State of New York on November 4, 1940 in the First Department.
An information was filed against respondent in the United States District Court for the Southern District of New York on February 6, 1975, charging him with five counts of willfully and knowingly failing to file Federal income tax returns for the calendar years 1968 through 1972, inclusively. On September 16, 1975, he pleaded guilty to the counts charging him with willful failure to file income tax returns for the years 1968, 1969, and 1970. The counts relating to the other two years were dismissed. He was sentenced on December 2, 1975 to a prison term of 30 days on the first count and a suspended sentence on the other two counts, and was further placed on probation for a period of one year commencing upon expiration of his prison term.
Respondent has not contested any of these facts, and we therefore grant the motion to confirm the report of the Referee. With regard to the sanction to be imposed, we have taken into consideration respondent’s respectable career both in the United States Army, from which he was retired as a colonel, and in the practice of law for 35 years.
Although there was no venality or improper motive on the part of respondent in his failure to file income tax returns, there also can be no dispute that his failure to file constitutes professional misconduct.
Respondent should be suspended for a period of six months (cf. Matter of Jaffe, 42 AD2d 26).
Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ., concur.
Respondent suspended from practice as an attorney and *317coúnselor at law in the State of New York for a period of six months, effective February 14,1977.